Exhibit 10.1

 

EPIRUS BIOPHARMACEUTICALS, INC.
SEVERANCE PLAN

 

SECTION 1.  Purpose.  The purpose of this Severance Plan (this “Plan”) is to
encourage certain management-level employees of EPIRUS Biopharmaceuticals, Inc.
(the “Company”) and its subsidiaries to remain in the employ of the Company and
its subsidiaries by providing severance protections to such employees in the
event their employment is terminated under the circumstances described in this
Plan.

 

SECTION 2.  Definitions.  For purposes of this Plan, the following terms shall
have the meanings set forth below:

 

(a)                                 “Affiliate” means, with respect to any
specified Person, any other Person that, directly or indirectly, through one or
more intermediaries, controls, is controlled by, or is under common control
with, such specified Person.

 

(b)                                 “Board” means the Board of Directors of the
Company.

 

(c)                                  “Cause” means, with respect to any
Participant, the occurrence of any one of the following:

 

(i)                                     the Participant’s willful failure to
substantially perform the Participant’s duties to the Company or any of its
Affiliates;

 

(ii)                                  the Participant’s willful failure to carry
out, or comply with, in any material respect any lawful directive of the Company
or any of its Affiliates;

 

(iii)                               the Participant’s commission at any time of
any act or omission that results in, or may reasonably be expected to result in,
a conviction, plea of no contest, plea of nolo contendere, or imposition of
unadjudicated probation for any felony or crime involving moral turpitude;

 

(iv)                              the Participant’s unlawful use (including
being under the influence) or possession of illegal drugs on the premises of the
Company or any of its Affiliates or while performing the Participant’s duties
and responsibilities for the Company or any of its Affiliates;

 

(v)                                 the Participant’s commission at any time of
any act of fraud, embezzlement, misappropriation, material misconduct,
conversion of assets of the Company or any of its Affiliates or breach of
fiduciary duty against the Company or any of its Affiliates; or

 

(vi)                              the Participant’s material breach of any
agreement with the Company or any of its Affiliates (including, without
limitation, any breach of any restrictive covenants therein).

 

For the purposes of this provision, no act or failure to act on the
Participant’s part shall be considered “willful” unless it is done, or omitted
to be done, by the Participant in bad faith or

 

--------------------------------------------------------------------------------


 

without reasonable belief that the Participant’s action or omission was in the
best interests of the Company.  The Company may terminate a Participant’s
employment for Cause pursuant to clause (i), (ii) or (vi) above only after
giving the Participant written notice of the specific circumstances that
constitute Cause and if the Participant fails to cure the circumstances that
gave rise to Cause within 30 days following delivery of such notice.

 

(d)                                 “Change in Control” shall mean and includes
each of the following:

 

(i)                                     A transaction or series of transactions
(other than an offering of Shares to the general public through a registration
statement filed with the Securities and Exchange Commission) whereby any Person
or related Group of Persons (other than the Company, any of its subsidiaries, an
employee benefit plan maintained by the Company or any of its subsidiaries or a
Person that, prior to such transaction, directly or indirectly controls, is
controlled by, or is under common control with, the Company) directly or
indirectly acquires beneficial ownership (within the meaning of Rule 13d-3 under
the Exchange Act) of securities of the Company possessing more than 50% of the
total combined voting power of the Company’s securities outstanding immediately
after such acquisition; or

 

(ii)                                  The consummation by the Company (whether
directly involving the Company or indirectly involving the Company through one
or more intermediaries) of (x) a merger, consolidation, reorganization, or
business combination, (y) a sale or other disposition of all or substantially
all of the Company’s assets in any single transaction or series of related
transactions or (z) the acquisition of assets or stock of another entity, in
each case other than a transaction:

 

(A)                               which results in the Company’s voting
securities outstanding immediately before the transaction continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the Company or the Person that, as a result of the transaction,
controls, directly or indirectly, the Company or owns, directly or indirectly,
all or substantially all of the Company’s assets or otherwise succeeds to the
business of the Company (the Company or such Person, the “Successor Entity”))
directly or indirectly, at least a majority of the combined voting power of the
Successor Entity’s outstanding voting securities immediately after the
transaction, and

 

(B)                               after which no Person or group beneficially
owns voting securities representing 50% or more of the combined voting power of
the Successor Entity; provided, however, that no Person or group shall be
treated for purposes of this Section 2(d)(ii)(B) as beneficially owning 50% or
more of the combined voting power of the Successor Entity solely as a result of
the voting power held in the Company prior to the consummation of the
transaction.

 

The Board shall have full and final authority, which shall be exercised in its
sole discretion, to determine conclusively whether a Change in Control has
occurred pursuant to the above definition, the date of the occurrence of such
Change in Control and any incidental matters relating thereto.

 

2

--------------------------------------------------------------------------------


 

(e)                                  “Change in Control Date” means the date on
which a Change in Control occurs.

 

(f)                                   “COBRA” shall mean the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended.

 

(g)                                  “Code” means the Internal Revenue Code of
1986, as amended from time to time, or any successor statute thereto, and the
regulations promulgated thereunder, as in effect from time to time.

 

(h)                                 “Disability” means, with respect to any
Participant, that the Participant becomes eligible to receive income replacement
benefits under any long-term disability plan covering employees of the Company
or its Affiliates.

 

(i)                                     “Exchange Act” means the Securities
Exchange Act of 1934, as amended from time to time, or any successor statute
thereto, and the regulations promulgated thereunder as in effect from time to
time.

 

(j)                                    “Excise Tax” means the excise tax imposed
by Section 4999 of the Code, together with any interest or penalties imposed
with respect to such tax.

 

(k)                                 “Fair Market Value” means, with respect to
any date, (i) the closing per-share sales price of the Shares (A) as reported by
the NASDAQ Capital Market for such date or (B) if the Shares are listed on any
other national stock exchange, as reported on the stock exchange composite tape
for securities traded on such stock exchange for such date or, with respect to
each of clauses (A) and (B), if there were no sales on such date, on the closest
preceding date on which there were sales of Shares or (ii) in the event there
shall be no public market for the Shares on such date, the fair market value per
Share as determined in good faith by the Board or a subcommittee thereof.

 

(l)                                     “Good Reason” means the occurrence of
any of the events or circumstances set forth in clauses (i) through (v) below
with respect to a Participant without the Participant’s express prior written
consent and other than as a result of the Participant’s Disability:

 

(i)                                     the failure of the Company or any of its
subsidiaries to pay the Participant any material compensation when due;

 

(ii)                                  any material reduction of the
Participant’s annual base salary, excluding any such reduction by no more than
25% of such Participant’s annual base salary that similarly affects
substantially all similarly situated employees of the Company and its
subsidiaries;

 

(iii)                               any change of the Participant’s principal
place of employment to a location more than 50 miles from the Participant’s
principal place of employment immediately prior to the change, which change
increases the Participant’s commute from the Participant’s principal residence;

 

3

--------------------------------------------------------------------------------


 

(iv)                              any material reduction in the Participant’s
target annual bonus; or

 

(v)                                 any material adverse change in the
Participant’s positions or duties, responsibilities, or any assignment to the
Participant of duties or responsibilities that are materially inconsistent in an
adverse respect with the Participant’s position; provided that this clause
(v) shall not be triggered solely as a result of the Company no longer being
publicly traded.

 

A termination of employment by the Participant for Good Reason shall be
effectuated by giving the Company written notice (“Notice of Termination for
Good Reason”), not later than 90 days following the date that the Participant
would reasonably be expected to be aware of the occurrence of the circumstance
that constitutes Good Reason, setting forth in reasonable detail the specific
conduct of the Company or the applicable subsidiary that constitutes Good Reason
and the specific provisions of this Plan on which the Participant relied. The
Company and its subsidiaries shall be entitled, during the 30-day period
following receipt of a Notice of Termination for Good Reason, to cure the
circumstances that gave rise to Good Reason, provided that the Company shall be
entitled to waive its right to cure or reduce the cure period by delivery of
written notice to that effect to the Participant (such 30-day or shorter period,
the “Cure Period”).  If, during the Cure Period, such circumstance is remedied,
the Participant shall not be permitted to terminate employment for Good Reason
as a result of such circumstance.  If, at the end of the Cure Period, the
circumstance that constitutes Good Reason has not been remedied, the Participant
shall be entitled to terminate employment for Good Reason during the 180-day
period that follows the end of the Cure Period (the “Termination Period”).  If
the Participant does not terminate employment during the Termination Period, the
Participant shall not be permitted to terminate employment for Good Reason as a
result of such circumstance.

 

(m)                             “Group” means “group” as such term is used in
Section 13(d) of the Exchange Act.

 

(n)                                 “Monthly Base Salary” means, with respect to
any Participant, 1/12 of such Participant’s annual rate of base salary in effect
immediately prior to such Participant’s Termination Date (excluding the effect
of any reduction thereto that constitutes Good Reason).

 

(o)                                 “Payment” means any payment, benefit or
distribution by the Company, any of its Affiliates or any trust established by
the Company or its Affiliates, to or for the benefit of a Participant, whether
paid, payable, distributed, distributable or provided pursuant to this Plan or
otherwise, including any payment, benefit or other right that constitutes a
“parachute payment” within the meaning of Section 280G.

 

(p)                                 “Person” means “person” as such term is used
in Section 13(d) of the Exchange Act.

 

(q)                                 “Protection Period” means the period
commencing 60 days prior to a Change in Control Date and ending on the first
anniversary of such Change in Control Date.

 

(r)                                    “Section 280G” means Section 280G of the
Code.

 

(s)                                   “Section 409A” means Section 409A of the
Code.

 

4

--------------------------------------------------------------------------------


 

(t)                                    “Severance Multiple”, with respect to a
Participant, means the multiple set forth in the chart in Exhibit A based on the
applicable termination for such Participant.

 

(u)                                 “Shares” means shares of common stock of the
Company, $0.001 par value, or such other securities of the Company into which
such shares shall be changed by reason of a recapitalization, merger,
consolidation, split-up, combination, exchange of shares or other similar
transaction.

 

(v)                                 “Tier 1 Participant” means an individual who
is, at the relevant time, the Chief Executive Officer of the Company.

 

(w)                               “Tier 2 Participant” means an individual who
is, at the relevant time, a Senior Vice President of the Company who reports to
the Chief Executive Officer of the Company.

 

(x)                                 “Tier 3 Participant” means an individual who
is, at the relevant time, (i) a Senior Vice President of the Company who does
not report to the Chief Executive Officer of the Company or (ii) a Vice
President of the Company (who is not a Senior Vice President).

 

(y)                                 “Termination Date” means the date on which
the termination of a Participant’s employment, in accordance with the terms of
this Plan, is effective.

 

(z)                                  “Unvested Equity Awards” means any stock
options, restricted shares, restricted stock units or other equity awards with
respect to Shares held by a Participant as of such Participant’s Termination
Date that are unvested as of such Termination Date (not taking into account any
vesting occurring pursuant to Section 4(b)).

 

SECTION 3.  Eligibility.  The participants in this Plan (“Participants”) are the
Tier 1 Participants, Tier 2 Participants and Tier 3 Participants; provided that
no individual who is otherwise eligible to receive any cash or non-cash
severance benefits under any other severance plan, practice, policy or program
of the Company or any Affiliate thereof or under any employment or offer letter
or agreement with the Company or any Affiliate thereof upon a termination of
employment shall become a Participant unless such individual executes a consent
to the supersession of such severance benefits by the Plan in the form provided
by the Company.

 

SECTION 4.  Severance Benefits.  Subject to Section 5, if a Participant’s
employment is terminated either (x) by the Company or its Affiliates other than
for Cause, death or Disability or (y) by resignation of the Participant with
Good Reason, then the Participant shall be entitled to the following payments
and benefits (the applicable payments and benefits described in Sections
4(a) and (b), collectively, the “Severance Benefits”):

 

(a)                                 Cash Severance Pay.  The Company shall pay
the Participant an amount equal to the product of (i) the Participant’s
Severance Multiple and (ii) the sum of (A) the Participant’s Monthly Base Salary
and (B) the monthly COBRA premium for group medical and dental benefits coverage
for the Participant and the Participant’s spouse and dependents, as determined
as of the Participant’s Termination Date (the “Cash Severance Payment”), payable
in a lump-sum payment within 60 days following the Participant’s Termination
Date.

 

5

--------------------------------------------------------------------------------


 

(b)                                 Equity Award Acceleration.  In the case of a
termination during the Protection Period, the Participant’s Unvested Equity
Awards shall vest on the later of (i) the Termination Date and (ii) the Change
in Control Date; provided, however, that (A) any stock options that vest
pursuant to this Section 4(b) shall not become exercisable until the release
described in Section 5 becomes effective and irrevocable and (B) any
performance-based equity awards shall vest at target levels unless more
favorable vesting provisions are provided in the applicable award agreement.

 

(c)                                  Accrued Rights.  The Participant shall be
entitled to payments of any earned but unpaid annual base salary, accrued
vacation (to the extent payable upon termination pursuant to the policies of the
Company and its subsidiaries) and any unpaid business expenses properly incurred
pursuant to the policies of the Company and its subsidiaries through the
Participant’s Termination Date (the rights to such payments, the “Accrued
Rights”).

 

SECTION 5.  Release of Claims.  Notwithstanding any provision of this Plan to
the contrary, if the Company provides a Participant with a Waiver and Release of
Claims Agreement in the form of Exhibit B, then, unless on or prior to the 60th
day following such Termination Date, (a) the Participant shall have executed and
delivered such release and (b) such release shall have become effective and
irrevocable in accordance with its terms:

 

(i) no Cash Severance Payment shall be paid or made available to the Participant
under Section 4(a), and

 

(ii) the Participant shall forfeit any equity awards that vested pursuant to
Section 4(b) and any Shares received upon settlement of any such equity awards,
and shall pay to the Company any amount received upon any sale of such Shares.

 

SECTION 6.  Other Termination.  If a Participant’s employment is terminated in
any circumstance not described in Section 4 (including as a result of death or
Disability), the Participant shall not be entitled to any compensation or
benefits from the Company or any of its Affiliates under this Plan.

 

SECTION 7.  Tax Matters.

 

(a)                                 Withholding.  The Company and its
subsidiaries will deduct and withhold from any amounts payable under this Plan
such Federal, state, local, foreign or other taxes as are required to be
withheld pursuant to any applicable law or regulation.

 

(b)                                 Effect of Sections 280G and 4999 of the
Code.  Anything in this Plan to the contrary notwithstanding, in the event it
shall be determined that any Payment to or in respect of a Participant would be
subject to the Excise Tax, then the Payments shall be reduced (but not below
zero) but only to the extent that such reduction in the Payments would result in
the Participant retaining a larger amount, on an after-tax basis (including all
Federal, state, local and other income taxes and the Excise Tax), than if the
Participant received the entire amount of such Payments.  The Company shall
reduce or eliminate the Payments in the following order: (i) the portion of the
Payments that is attributable to any accelerated vesting of options to purchase
Shares with a per Share exercise price greater than the Fair Market Value per
Share on the Change in Control Date (“Underwater Options”), (ii) cash payments
that do not constitute

 

6

--------------------------------------------------------------------------------


 

deferred compensation (within the meaning of Section 409A), (iii) equity-based
awards other than Underwater Options, (iv) welfare or in-kind benefits and
(v) cash payments that do constitute deferred compensation, in each case in
reverse order beginning with payments or benefits that are to be paid the
farthest in time from the Determination (as defined below). The determination of
whether the Payments shall be reduced as provided in this Section 7(b) and the
amount of such reduction shall be made at the Company’s expense by the Company’s
accounting, consulting or tax firm (the “Accounting Firm”), which shall provide
its determination (the “Determination”), together with detailed supporting
calculations and documentation, to the Company and the Participant within
30 business days after the later of the Participant’s Termination Date or the
Change in Control Date.  If the Accounting Firm determines that no Excise Tax is
payable by the Participant with respect to the Payments, such Determination
shall be binding, final and conclusive upon the Participant.

 

(c)                                  Section 409A of the Code.

 

(i)                                     General.  The amounts payable under this
Plan are intended to be exempt from Section 409A.   Notwithstanding the
foregoing, to the extent applicable, this Plan shall be interpreted in
accordance with, and incorporate the terms and conditions required by,
Section 409A.

 

(ii)                                  Separation from Service under
Section 409A.  Notwithstanding anything herein to the contrary, with respect to
any amounts payable under this Plan that the Company determines constitute
“nonqualified deferred compensation” within the meaning of Section 409A:
(A) such termination or other similar payments and benefits hereunder shall be
payable to a Participant only if such Participant’s termination of employment
constitutes a “separation from service” within the meaning of
Section 1.409A-1(h) of the Department of Treasury Regulations; (B) if a
Participant is deemed at the time of the Participant’s separation from service
to be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of the
Code, to the extent delayed commencement of any portion of any termination or
other similar payments and benefits to which such Participant may be entitled
hereunder (after taking into account all exclusions applicable to such payments
or benefits under Section 409A) is required in order to avoid a prohibited
distribution under Section 409A(a)(2)(B)(i) of the Code, such portion of such
payments and benefits shall not be provided to such Participant prior to the
earlier of (x) the expiration of the six-month period measured from the date of
the Participant’s “separation from service” with the Company and (y) the date of
such Participant’s death; provided that upon the earlier of such dates, all
payments and benefits deferred pursuant to this Section 7(c)(ii) shall be paid
in a lump sum to such Participant, and any remaining payments and benefits due
hereunder shall be provided as otherwise specified herein; and (C) the
determination of whether a Participant is a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code as of the time of such Participant’s
separation from service shall be made by the Company in accordance with the
terms of Section 409A (including, without limitation, Section 1.409A-1(i) of the
Department of Treasury Regulations and any successor provision thereto).

 

7

--------------------------------------------------------------------------------


 

SECTION 8.  Miscellaneous.

 

(a)                                 Duration; Termination; Amendment;
Modification.  This Plan shall become effective upon the date of its adoption by
the Board (the “Effective Date”).  The Board may amend, modify or terminate this
Plan at any time; provided that this Plan may not be amended, modified or
terminated to the extent that such amendment, modification or termination
adversely affects a Participant’s rights hereunder without the prior written
consent of such Participant.

 

(b)                                 No Waiver.  The failure of the Company or a
Participant to insist upon strict adherence to any term of this Plan on any
occasion shall not be considered a waiver of the Company’s or such Participant’s
rights or deprive the Company or such Participant of the right thereafter to
insist upon strict adherence to that term or any other term of this Plan.  No
failure or delay by any Participant in exercising any right or power hereunder
will operate as a waiver thereof, nor will any single or partial exercise of any
such right or power, or any abandonment of any steps to enforce such right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power.

 

(c)                                  Severability.  If any term or provision of
this Plan is invalid, illegal or incapable of being enforced by any applicable
law or public policy, all other conditions and provisions of this Plan shall
nonetheless remain in full force and effect.

 

(d)                                 Survival.  The provisions of this Plan shall
survive and remain binding and enforceable, notwithstanding the expiration or
termination of the Protection Period or this Plan, the termination of a
Participant’s employment with the Company and its subsidiaries for any reason or
any settlement of the financial rights and obligations arising from a
Participant’s participation hereunder, to the extent necessary to preserve the
intended benefits of such provisions.

 

(e)                                  Disputes.

 

(i)                                     Except as otherwise specifically
provided herein, all disputes, controversies and claims arising between the
Company and any Participant concerning the subject matter of this Plan shall be
settled by arbitration in accordance with the rules and procedures of the
Judicial Arbitration and Mediation Services (“JAMS”) in effect at the time that
the arbitration begins, to the extent not inconsistent with this Plan.  The
location of the arbitration will be Boston, Massachusetts or such other place as
the parties to the dispute may mutually agree.  In rendering any award or
ruling, the arbitrator or arbitrators shall determine the rights and obligations
of the parties according to the substantive and procedural laws of the
Commonwealth of Massachusetts.  The arbitration shall be conducted by an
arbitrator selected in accordance with the aforesaid arbitration procedures. 
Any arbitration pursuant to this Section 8(e) shall be final and binding on the
parties, and judgment upon any award rendered in such arbitration may be entered
in any court, Federal or state, having jurisdiction.  The parties to any dispute
shall each pay their own costs and expenses (including arbitration fees and
attorneys’ fees) incurred in connection with arbitration proceedings and the
fees of the arbitrator shall be paid in equal amounts by the parties.  Nothing
in this Section 8(e) shall preclude the Company or any Participant from seeking
temporary injunctive relief from any Federal or state court

 

8

--------------------------------------------------------------------------------


 

located within Boston, Massachusetts in connection with or as a supplement to an
arbitration hereunder.

 

(ii)                                  Without limiting the generality of
Section 8(e)(i), to the extent permitted by applicable law, by participating in
this Plan, each Participant irrevocably waives any and all rights to trial by
jury in any legal proceeding arising out of or relating to this Plan.

 

(f)                                   No Mitigation or Offset; Enforcement of
this Plan.  The Company’s obligation to make the payments provided for in this
Plan and otherwise to perform its obligations hereunder shall not be affected by
any set-off, counterclaim, recoupment, defense or other claim, right or action
that the Company may have against any Participant or others.  In no event shall
any Participant be obligated to seek other employment or take any other action
by way of mitigation of the amounts payable to the Participant under any of the
provisions of this Plan and, except as otherwise expressly provided for in this
Plan, such amounts shall not be reduced whether or not the Participant obtains
other employment.

 

(g)                                  Relation to Other Plans.  Nothing in this
Plan shall prevent or limit a Participant’s continuing or future participation
in any plan, practice, policy or program provided by the Company or any
Affiliate thereof for which the Participant may qualify, nor shall anything in
this Plan limit or otherwise affect any rights the Participant may have under
any contract or agreement with the Company or any Affiliate thereof.  Vested
benefits and other amounts a Participant is otherwise entitled to receive under
any incentive compensation (including any equity award agreement), deferred
compensation, retirement, pension or other plan, practice, policy or program of,
or any contract or agreement with, the Company or any Affiliate thereof shall be
payable in accordance with the terms of each such plan, practice, policy,
program, contract or agreement, as the case may be.  Notwithstanding the
foregoing provisions of this Section 8(g), the amounts payable under this Plan
to a Participant shall be paid in lieu of any cash or non-cash severance
benefits that such Participant is otherwise eligible to receive under any other
severance plan, practice, policy or program of the Company or any Affiliate
thereof or under any employment or offer letter or agreement with the Company or
any Affiliate thereof. This Plan supersedes all prior or contemporaneous
negotiations, commitments, agreements and writings with respect to the subject
matter hereof.

 

(h)                                 Successors.  This Plan shall bind any
successor (a “Successor”) to all or substantially all of the business or assets
of the Company (whether direct or indirect, by purchase, merger, consolidation
or otherwise), in the same manner and to the same extent that the Company would
have been obligated under this Plan if no such succession had taken place.  In
the case of any transaction in which a Successor would not, pursuant to the
foregoing provision or by operation of law, be bound by this Plan, the Company
shall require such Successor expressly and unconditionally to assume and agree
to perform the Company’s obligations under this Plan, in the same manner and to
the same extent that the Company would have been required to perform such
obligations if no such succession had taken place.  The term “Company”, as used
in this Plan, shall mean the Company as hereinbefore defined and any Successor
and any assignee to such business or assets that by reason hereof becomes bound
by this Plan.

 

9

--------------------------------------------------------------------------------


 

(i)                                     Governing Law.  This Plan shall be
deemed to be made in the Commonwealth of Massachusetts and the validity,
interpretation, construction and performance of this Plan in all respects shall
be governed by the laws of the Commonwealth of Massachusetts without regard to
its principles of conflicts of law.

 

(j)                                    Headings and References.  The headings of
this Plan are inserted for convenience only and neither constitutes a part of
this Plan nor affects in any way the meaning or interpretation of this Plan. 
When a reference in this Plan is made to a Section, such reference shall be to a
Section of this Plan unless otherwise indicated.

 

(k)                                 Construction.  For purposes of this Plan,
the words “include” and “including”, and variations thereof, shall not be deemed
to be terms of limitation but rather shall be deemed to be followed by the words
“without limitation”.  The term “or” is not exclusive.  The word “extent” in the
phrase “to the extent” shall mean the degree to which a subject or other thing
extends, and such phrase shall not mean simply “if”.

 

(l)                                     Notices.  All notices or other
communications required or permitted by this Plan will be made in writing and
all such notices or communications will be deemed to have been duly given when
delivered or (unless otherwise specified) mailed by United States certified or
registered mail, return receipt requested, postage prepaid, addressed as
follows:

 

If to the Company:

EPIRUS Biopharmaceuticals, Inc.

 

699 Boylston Street

 

Eighth Floor

 

Boston, MA 02116

 

 

 

Attention: General Counsel

 

 

If to the Participant:

The Participant’s address as most recently supplied to the Company and set forth
in the Company’s records

 

or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

 

 

Adopted by the Board of Directors of EPIRUS Biopharmaceuticals, Inc. as of
January 21, 2015

 

10

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SEVERANCE MULTIPLES

 

 

 

Tier 1 Participant

 

Tier 2 Participant

 

Tier 3 Participant

 

Termination Outside Protection Period

 

12

 

9

 

6

 

Termination in Protection Period

 

16

 

12

 

6

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

WAIVER AND RELEASE OF CLAIMS AGREEMENT

 

In exchange for the Severance Benefits (as defined in that certain EPIRUS
Biopharmaceuticals, Inc. Severance Plan (the “Severance Plan”)), I freely and
voluntarily agree to enter into and be bound by this Waiver and Release of
Claims Agreement (this “Release”).

 

SECTION 1.  General Release.  Subject to Section 2 of this Release, I, on my own
behalf and on behalf of my spouse, child or children (if any), heirs, personal
representative, executors, administrators, assigns and anyone else claiming
through me (the “Releasors”), hereby release and discharge forever the Company,
each of its past, present or future divisions, Affiliates (as defined in the
Severance Plan) and subsidiaries and each of their respective present and former
directors, officers, employees, trustees, agents, attorneys, administrators,
plans, plan administrators, insurers, equityholders, members, representatives,
predecessors, successors and assigns, and all Persons (as defined in the
Severance Plan) acting by, through, under or in concert with them (hereinafter
collectively referred to as the “Released Parties”), from and against all
liabilities, claims, demands, liens, causes of action, charges, suits,
complaints, grievances, contracts, agreements, promises, obligations, costs,
losses, damages, injuries, attorneys’ fees and other legal responsibilities
(collectively referred to as “Claims”), of any form whatsoever, including, but
not limited to, any claims in law, equity, contract or tort, claims under any
policy, agreement, understanding or promise, written or oral, formal or
informal, between me and the Company or any of the Released Parties, and any
claims under the Civil Rights Act of 1866, the Civil Rights Act of 1871, the
Civil Rights Act of 1964, the Americans With Disabilities Act of 1990, the Age
Discrimination in Employment Act of 1967 (the “ADEA”), as amended by the Older
Workers Benefit Protection Act of 1990, the Sarbanes-Oxley Act of 2002, the
Employee Retirement Income Security Act of 1974, the Rehabilitation Act of 1973,
the Family and Medical Leave Act of 1993, the Genetic Information
Nondiscrimination Act of 2008 and the Worker Adjustment and Retraining
Notification Act of 1988, as each may have been amended from time to time, or
any other federal, state or local statute, regulation, law, rule, ordinance or
constitution, or common law, whether known or unknown, unforeseen,
unanticipated, unsuspected or latent, that I or any of the Releasors now own or
hold, or have at any time heretofore owned or held, or may at any time own or
hold by reason of any matter or thing arising from any cause whatsoever prior to
the date of execution of this Release, and without limiting the generality of
the foregoing, from all claims, demands and causes of action based upon,
relating to, or arising out of:  (a) my employment relationship with the Company
and/or any of the Released Parties and the termination of that relationship; (b)
my relationship with any of the Released Parties as a member of any boards of
directors; and (c) any other type of relationship (business or otherwise)
between me and any of the Released Parties.  This release (this “Release”)
includes, but is not limited to, all wrongful termination and “constructive
discharge” claims, all discrimination claims, all claims relating to any
contracts of employment, whether express or implied, any covenant of good faith
and fair dealing, whether express or implied, and any tort of any nature.  This
Release is for any relief, no matter how denominated, including but not limited
to wages, back pay, front pay, benefits, compensatory, liquidated or punitive
damages, and attorneys’ fees.

 

SECTION 2.  Exclusions from Release.                             
Notwithstanding the generality of Section 1 of this Release, I do not release
the following claims and rights:

 

--------------------------------------------------------------------------------


 

(a)                                 my rights under this Release or the EPIRUS
Biopharmaceuticals, Inc. Severance Plan;

 

(b)                                 any claims for unemployment compensation or
any state disability insurance benefits pursuant to the terms of applicable
state law;

 

(c)                                  claims to continued participation in
certain of the group health plans of the Company and its Affiliates pursuant to
the terms and conditions of COBRA;

 

(d)                                 any rights vested or accrued prior to my
Termination Date (as defined in the Severance Plan) to benefits or entitlements
under any retirement or welfare benefit plan sponsored by the Company or any of
its Affiliates;

 

(e)                                  my rights, if any, to indemnification,
advancement of expenses and the protections of any director’ and officers’
liability policies of the Company or any of its Affiliates;

 

(f)                                   any rights or claims that arise after my
execution of this Release; and

 

(g)                                  any other right that may not be released by
private agreement.

 

SECTION 3.  Unknown Claims.  I waive all rights under Section 1542 of the
California Civil Code and/or any statute or common law principle of similar
effect in any jurisdiction with respect to any Claims (other than the claims
listed in Section 2).  Section 1542 reads as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 

Notwithstanding the provisions of Section 1542 or any statute or common law
principle of similar effect in any jurisdiction, and for the purpose of
implementing a full and complete release and discharge of all Claims (other than
the claims listed in Section 2), the undersigned expressly acknowledges that
this Release is intended to include in its effect, without limitation, all
Claims (other than the claims listed in Section 2) which the undersigned does
not know or suspect to exist in the undersigned’s favor at the time of execution
hereof, and that the general release agreed upon contemplates the extinguishment
of any such Claims (other than the claims listed in Section 2).

 

SECTION 4.  Rights Under the ADEA.  Without limiting the scope of this Release
in any way, I certify that this Release constitutes a knowing and voluntary
waiver of any and all rights or claims that exist or that I have or may claim to
have under the ADEA.  This Release does not restrict any rights or claims that
might arise under the ADEA after the date I sign this Release.  I acknowledge
that:  (a) the consideration provided pursuant to the Severance Plan is in
addition to

 

--------------------------------------------------------------------------------


 

any consideration that I would otherwise be entitled to receive; (b) I have been
and am hereby advised in writing to consult with an attorney prior to signing
this Release; (c) I have been provided a full and ample opportunity to review
this Release, including a period of at least 21 days within which to consider
it; (d) to the extent that I take less than 21 days to consider this Release
prior to execution, I acknowledge that I had sufficient time to consider this
Release with counsel and that I expressly, voluntarily and knowingly waive any
additional time; (e) changes to the initial draft of this Release presented to
me made during the consideration period will not extend the length of the
consideration period; and (f) I am aware of my right to revoke this Release at
any time within the seven-day period following the date on which I execute this
Release and that this Release shall not become effective or enforceable until
the calendar day immediately following the expiration of the seven-day
revocation period.  I further understand that I shall relinquish any right I
have to the Severance Benefits if I exercise my right to revoke this Release. 
Notice of revocation must be made in writing and must be received by
[            ], no later than 5:00 p.m. on the seventh calendar day immediately
following the date on which I execute this Release.

 

SECTION 5.  Covenant Not To Sue.  I represent and covenant that I have not
filed, initiated or caused to be filed or initiated any Claim, charge, suit,
complaint, grievance, action, cause of action or proceeding against the Company
or any of the Released Parties.  Except to the extent that such waiver is
precluded by law, I further promise and agree that I will not file, initiate or
cause to be filed or initiated any Claim, charge, suit, complaint, grievance,
action, cause of action or proceeding based upon, arising out of or relating to
any Claim released hereunder, nor shall I participate, assist or cooperate in
any Claim, charge, suit, complaint, grievance, action, cause of action or
proceeding regarding any of the Released Parties relating to any Claims released
hereunder, whether before a court or administrative agency or otherwise, unless
required to do so by law.  This Release will not prevent me from filing a charge
with the Equal Employment Opportunity Commission (or similar state agency) or
participating in any investigation conducted by the Equal Employment Opportunity
Commission (or similar state agency); provided, however, that I acknowledge and
agree that any Claim by me, or brought on my behalf, for personal relief in
connection with such a charge or investigation (such as reinstatement or
monetary damages) would be and hereby is barred.   In the event that any Claim,
charge, suit, complaint, grievance, action, cause of action or proceeding is
filed on my behalf in connection with any Claim released hereunder, I agree that
I shall not accept or be entitled to receive any financial recovery therefrom.

 

SECTION 6.  No Assignment.  I represent and warrant that I have made no
assignment or other transfer, and covenant that I will make no assignment or
other transfer, of any interest in any Claim that I may have against any of the
Released Parties.

 

SECTION 7.  Indemnification of Released Parties.  I agree to indemnify and hold
harmless the Released Parties, and each of them, against any loss, claim,
demand, damage, expenses or any other liability whatsoever, including reasonable
attorneys’ fees and costs, resulting from:  (a) any breach of this Release by me
or my successors in interest; (b) any assignment or transfer, or attempted
assignment or transfer, of any Claims released hereunder; or (c) any action or
proceeding brought by me or my successors in interest, if such action or
proceeding arises out of, is based upon, or is related to any Claims released
hereunder; provided, however, that this indemnification provision shall not
restrict any challenge by me of the release

 

--------------------------------------------------------------------------------


 

of claims under the ADEA, Title VII of the Civil Rights Act of 1964 or similar
discrimination laws.  This indemnity does not require payment as a condition
precedent to recovery by any of the Released Parties under this indemnity.

 

SECTION 8.  Choice of Law.  This Release shall be governed and construed under
the laws of the Commonwealth of Massachusetts, without regard to its conflict of
laws rules.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has signed and executed this Release on the
date set forth below as an expression of his intent to be bound by the foregoing
terms of this Release.

 

 

 

 

Employee

 

 

 

 

Date:

 

 

--------------------------------------------------------------------------------